Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I (claims 1-7 and 14-15) in the reply filed on 9/7/21 is acknowledged. 
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 8-10, 12-13, and 16-19 re withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/21. Currently claims 1-7 and 14-15 are under consideration.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
 Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. See references listed on pages 23-24.
5. 	The information disclosure statement filed 18 January 2019 has been considered as to the merits before First Action.

Claim Objections
6.	Claim 2 utilizes the acronyms CD, CD138, CD38, FITC, PE-Cy5.5, DNA, G0, G1, G2, M, PBMC, etc. Although the terms may have art-recognized meanings, it is not clear if applicant intends to claim any prior art definition of the abbreviations. The term should be defined in their first instance. For example, PBMCs is peripheral blood mononuclear cells as defined on page 8 line 5 of the disclosure. This initial explanation will convey intended meaning of subsequent abbreviations in the claims. Please define the acronyms in the claims in order to obviate this objection. Applicant is cautioned not to introduce new matter into the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 2, 6, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347).
	Caraux et al. disclose a multiparameter flow cytometry immunophenotyping method using a 7-color immunofluorescence technique. Erythrocyte-lysed bone marrow, peripheral blood or leukapheresis samples were labeled with anti-CD19, CD20, CD38 and CD45 mAbs in all 7-color panels in association with either anti-CD138, CD27, CD56, CD117, CD200 or isotype control, namely CD138, CD27, CD56, CD117, CD200 
The cells were then fixed and permeabilized with the Cytofix/Cytoperm kit (BDi Biosciences), and labeled with anti-Ig Kappa (ĸ) and anti-Ig Lambda (λ) mAbs. 
B-lymphocytes were defined as [CD19+ CD20+ CD45+ CD38-/+ and (Kappa+ or Lambda+)] cells and PCs (plasma cells) as [CD38high and (Kappa+ or Lambda+) and (not B lymphocytes)] cells.
Data acquisition was performed with a Cyan flow cytometer (Beckman Coulter), driven by Summit 4.3 software (Beckman Coulter). A two-step acquisition procedure was adopted. In the first step, 5 x 106 nucleated cells were acquired from the CD138 panel. This panel enabled the identification and counts of B-lymphocytes and PCs. The second step aimed at improving the sensitivity of PCs detection and at precisely assessing the counts of normal PCs (N-PCs) and multiple myeloma cells (MMCs). A broad “live-gate” was drawn to select cells with high CD38 expression (i.e. CD38hi events). They were recorded and stored for the analysis of CD27, CD56, CD117, CD200, and isotype control, (7 color panels) as described. See page 1344, 1st paragraph – Multiparameter flow cytometry immunophenotyping.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) in view of Flores-Montero et al. (Cytometry Part B (Clinical Cytometry), 90B: pages 61-72, 2016).
	Please see Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) as set forth above.
	Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) differ from the instant invention in not specifically teaching the various dye conjugates that may be utilizes in multiple flow cytometry analyses.
	However, Flores-Montero et al. disclose the use of various dye conjugate combinations and specifically identifying PECy7 as an exemplary dye/label. See page 63, 2nd column, 2nd paragraph.  Flores-Montero et al. teach that the multivariate analyses of single PCs from large series of normal/reactive vs. myeloma BM samples have shown that combined assessment of CD138 and CD38, together with CD45, CD19, CD56, CD27, CD81, and CD117 would be ideally suited for MRD monitoring in virtually every MM (multiple myeloma) patient. However, the specific antibody clones, fluorochrome conjugates and sources of the individual markers determines its optimal (vs. suboptimal or poor) performance in an eight-color staining procedure. See abstract.
	Flores-Montero et al. further disclose that in a marker combination containing the CD38 and CD138 PC-associated markers, CD38 should be associated with a less intense fluorochrome (e.g., FITC) since the very high levels of expression of this marker on the PC surface membrane may cause compensation problems, if associated with the more sensitive fluorophores (e.g., BV421, PE, PECy7, or APC) (Fig. 1); in contrast, 
nd column last paragraph through page 65, 1st column.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of applicant's invention to modify the conjugated reagent dyes/labels as taught by Flores-Montero et al. in the flow cytometry method of Caraux et al. because Flores-Montero et al. taught that the dye conjugation is a routine design choice that is routinely conducted to optimize the assay. Absent evidence to the contrary the use of known dye compositions in various combinations to optimize the flow cytometry assays known in the prior art is obvious. 
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSA, 82 USPQ2d at 1396). 

10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) in view of Kumar et al. (Best Practice & Research Clinical Haematology, Vol.23, 2010, pages 433-451).
	Please see Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) as set forth above.

However, Kumar et al. disclose the utility of flow cytometry for the determination of proliferative rates. This approach involves cell fixation followed by staining with a dye, which stoichiometrically binds to DNA, such as propidium iodide. Sophisticated software is available to determine the fraction of cells currently in S-phase of the cell cycle. In addition to being less cumbersome than slide-based techniques, flow cytometric measurements also allow for the evaluation of a much greater number of cells and the simultaneous determination of the plasma cell DNA ploidy, valuable prognostic information in patients with myeloma. Figure 3 provides an illustrative example for identifying plasma cells in S-phase in the bone marrow from a patient with multiple myeloma. There are many benefits to assessing the bone marrow plasma cell labeling index in the diagnosis and management of multiple myeloma; it discerns patients with stable disease not requiring treatment, including MGUS and SMM, from patients with active myeloma requiring treatment for their disease, it provides valuable prognostic information in patients with SMM, where a high labeling index suggests high risk of progressing to active myeloma in the short term. In patients with active multiple myeloma, a high labeling index at diagnosis portends a shorter overall survival. See pages 443-444, Assessment of plasma cell proliferation, apoptotic rates and DNA ploidy status.

.

11.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) in view of Tembhare et al. (Leuk Res. 2014 March ; 38(3): 371–376).
	Please see Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) as set forth above.
	Caraux et al. (Oncotarget, November 2012, Vol.3, No.11, pages 1335-1347) differ from the instant invention in not specifically teaching that the patient has monoclonal gammopathy. 

of MGUS and SMM patient’s to overt MM and in predicting progression-free and
overall survival. Page 5. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of applicant's invention to evaluate a patient with MGUS as exemplified by Tembhare et al. in the method of Caraux et al. because Tembhare et al. taught that multiple marker analysis can differentially detect MM, MGUS, and SMM therein allowing for patient stratification for risk and proper treatment. See page 5-6. 




12.	For reasons aforementioned, no claims are allowed.

13.	The Group 1642 – Central Fax number is (571) 273-8300, which is able to receive transmissions 24 hours/day, 7 days/week.  In the event Applicant would like to fax an unofficial communication, the Examiner should be contacted for the appropriate Right Fax number.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-0816.  The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Misook Yu, can be reached on (571) 272-0839.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group TC 1600 whose telephone number is (571) 272-1600.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.


Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httpr//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling
9/29/21

/LISA V COOK/Primary Examiner, Art Unit 1642